Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 4/9/21. The amendments to independent claim 1 necessitated the new grounds of rejections as set forth in this office action. Accordingly this action has been made final.

Claim status
2.	In the claim listing of 4/19/21 claims 1-19 are pending in this application. Claims 1 and 7-9 are amended. Claims 11-19 are withdrawn. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.
3.	Claims 1-10 are under prosecution.

Drawings Date Corrected
4.	In the office action mailed on 1/28/21 the examiner indicated that the drawings filed on 21 November 2018 are accepted, which was a minor typographical error. The date should have been 20 November 2018. With this office action the examiner confirms that the drawings filed on 20 November 2018 are accepted (See attached PTO 326 form).

Withdrawn Rejections and Response to the Remarks
5.	The previous rejection of claims 1-10 under 35 USC 112(b) has been withdrawn in view of amendments to claim 1.

7.	The previous rejection of claims 1-8 under 35 USC 102(a)(1) as being anticipated by Fan has been withdrawn necessitated by amendments to claim 1.
	However, upon further consideration, a new ground of rejection of claims 1-8 under 35 USC 102(a)(1) as being anticipated by Fan has been set forth in this office action.
	The arguments as they pertain to the rejection made in this office action have been fully considered (Remarks, pg. 6). They are not persuasive for the following reasons.
	The argument is directed to “Fan et al fails to disclose, teach or suggest wherein the "device is utilized as a multi-well solid support vessel for the isolation of intact, fixed, paraffin or plastic embedded (IFPE) biological materials with a plurality of wells for sample processing, testing, scanning and subsequent data analysis that are of such a preferred material to meet required criteria for immobilization, processing, and assay execution during the performance of advanced tissue testing (Remarks, pg. 6).
	The arguments based on the intended use of the device are not persuasive because the structural components necessary to perform the claimed function that distinguishes from the components of the prior art of Fan or Williamson IV.
	The applicant is also reminded that instant claim 1 is drawn to a device. MPEP 2114 makes it clear that while features of an apparatus (i.e., device) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished 
In other words claim 1 as amended do not distinguish the device taught by Fan in terms of structural components.
However, Fan teaches that the device components being utilized as a multi-well solid support vessel (paragraphs 0303, 0404 and 0407) for the isolation of biological materials (paragraphs 0305 and 0451) with a plurality of wells for sample processing (paragraphs 0303, 0404 and 0407), testing (paragraphs 0014 and 0790), scanning (paragraphs 0386 and 0390) and subsequent data analysis (paragraphs 0226 and 0768) that are of such a preferred material to meet required criteria for immobilization (paragraphs 014 7 and 0306), processing (paragraphs 0196 and 0225), and assay execution (paragraphs 0216, 0689 and 0800) during the performance of advanced tissue testing (paragraphs 0419, 0434 and 0497).
In other words Fan not only teaches the device components of amended claim 1 but also teaches the intended use or function of the device as claimed. For these reasons, applicant’s arguments are not persuasive. 
8.	The previous rejection of claims 9-10 under 35 USC 103 as being unpatentable over Fan et al in view of Hodge has been withdrawn necessitated by amendments to claim 1.
	However, upon further consideration, claims 9-10 under 35 USC 103 as being unpatentable over Fan et al in view of Hodge has been set forth in this office action.

The arguments are directed to Fan is deficient and Hodge fails, alone or in combination, to remedy the deficiencies of Fan (Remarks, pg. 6).
As discussed above in section 7, Fan is not deficient in teaching the claimed components of the device and even claimed functions. Therefore arguments are not persuasive.

Claim Rejections - 35 USC § 102
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fan et al (US 2016/0145683, cited in the previous office action).
	Claim interpretation: The limitation of instant claims 1-10 recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	Instant claims 1-8 are drawn to a device. MPEP 2114 makes it clear that while features of an apparatus (i.e., device) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.

With regard to the claimed method steps of device of claims 1-8, MPEP 2113 makes it clear that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (See). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695,698, 227 USPQ 964,966 (Fed. Cir. 1985)).
Based on the above claim interpretation, the device of instant claim 1 require combination of glass, polycarbonate, cyclic olefin polymers and co-polymers and other heat and chemical resistant materials as components as previously asserted by the applicant. 
Regarding claim 1, Fan teaches a flow cell/cartridge comprising a variety of materials to include silicon, fused-silica, glass, any of a variety of polymers, e.g., polydimethylsiloxane (PDMS; elastomer), polymethylmethacrylate (PMMA), polycarbonate (PC), polypropylene (PP), polyethylene (PE), high density polyethylene cyclic olefin polymers (COP), cyclic olefin copolymers (COC), polyethylene terephthalate (PET), epoxy resins, metals (e.g., aluminum, stainless steel, copper, nickel, chromium, and titanium), or a combination of these materials (paragraph 0201; The components of the flow cell taught by Fan similar to the components of instant claim 1 are underlined by the examiner). 
The PET polymer of Fan being heat resistant and chemical resistant is further evidenced by Hsu et al (US 2011/0194182, cited in the previous office action, paragraph 0026). The titanium metal of Fan being heat resistant and chemical resistant is further evidenced by Data sheet PubChem (pgs. 8 and 10).
The combination of these materials listed above of Fan as further evidenced by Hsu and Datasheet PubChem meets the limitations of claim 1 of the device comprising combination of glass, polycarbonate, cyclic olefin polymers (and co-polymers), and other heat and chemical resistant materials.
Regarding the limitations of the utilization of the device as “a multi-well solid support vessel for the isolation of intact, fixed, paraffin or plastic embedded (IFPE) biological materials with a plurality of wells for sample processing, testing, scanning and subsequent data analysis that are of such a preferred material to meet required criteria for immobilization, processing, and assay execution during the performance of advanced tissue testing” are the intended use of the components that do not further define the device. 
However, Fan teaches that the device components being utilized as a multi-well solid support vessel (paragraphs 0303, 0404 and 0407) for the isolation of biological materials (paragraphs 0305 and 0451) with a plurality of wells for sample processing 
Regarding claim 2, Fan teaches cells (paragraph 0004).
Regarding claim 3, Fan teaches slides (paragraph 0140) and wells ranging from 6 wells to a million wells (paragraph 0169).
Regarding claim 4, Fan teaches the device of claim 1, wherein processing (paragraphs 0196 and 0225), testing (paragraphs 0014 and 0790), scanning (paragraphs 0386 and 03901) and analysis (paragraphs 0226 and 07681) are accomplished via a low cost and multi-well plate based methodology (paragraph 0599) to provide a single and highly versatile platform (paragraphs 0419, 0442 and 0600) for tissue (paragraph 0419), cell (paragraph 0419) and potentially rare cell analyses (paragraph 0421) that is likewise supportive of the analysis of DNA (paragraph 0423), RNA (paragraph 0438), and protein on a single platform (paragraph 0444).
Regarding claim 5, Fan teaches that the device of claim 1, wherein said multi-well solid support vessel is capable of multi-specimen, multi-target (paragraph 0173), or multi-technology (paragraph 0339) testing (paragraphs 0014 and 07901), scanning (paragraph 0386 and 0390) and analysis (paragraphs 0014 and 0790).
Regarding claim 6, Fan teaches that the device of claim 1, wherein said device is compatible with many image analysis systems (paragraphs 0765 and 0767) and 
	Regarding claim 7, as discussed above while rejecting claim 1, Fan teaches wherein one or more of the polycarbonate, cyclic olefin polymers, and/or cyclic olefin co-polymers or other heat and chemical resistant materials or any combinations thereof (paragraphs 0186 and 0201), can be molded to form a variety of multi-well slide/well assemblies (paragraph 0185), multi-well vessels, multiwell plates (paragraph 0194), or multi-well strips, of any desired and suitable size, shape (paragraph 0407) and dimensions (paragraph 0180).
Regarding claim 8, as discussed above while rejecting claim 1, Fan teaches wherein glass is the support medium for intact tissue sections (paragraphs 0497 and 0715), silicone rubber, polycarbonate, cyclic olefin polymers, and/or cyclic olefin co-polymers, or glass or other heat and chemical resistant materials or any combination(s) thereof may be used to assemble the multi-well vessel (paragraphs 0144, 0288 and 0403).

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2016/0145683 as cited above) in view of Hodge (US 2009/0275038, cited in the previous office action).
	Claim interpretation: As discussed above in section 10.
	The limitations of claims 9 and 10 are directed to process steps, which do not further define the device. 
Fan and Hodge teach multiwell platform and therefore are analogous arts. The teachings of Hodge is specifically applied for the limitations of claims 9 and 10 for generating barcode with a Laboratory Information Management System to automatically control a workstation and to automatically rescreen samples to achieve a high level of accuracy while tracking the samples for chain of custody purposes.
	Claims 9 and 10 are dependent from claim 1. 
Regarding claim 1, Fan teaches a flow cell/cartridge comprising a variety of materials to include silicon, fused-silica, glass, any of a variety of polymers, e.g., polydimethylsiloxane (PDMS; elastomer), polymethylmethacrylate (PMMA), polycarbonate (PC), polypropylene (PP), polyethylene (PE), high density polyethylene (HDPE), polyimide, cyclic olefin polymers (COP), cyclic olefin copolymers (COC), polyethylene terephthalate (PET), epoxy resins, metals (e.g., aluminum, stainless steel, copper, nickel, chromium, and titanium), or a combination of these materials (paragraph 0201; The components of the flow cell taught by Fan similar to the components of instant claim 1 are underlined by the examiner). 
The PET polymer of Fan being heat resistant and chemical resistant is further evidenced by Hsu et al (US 2011/0194182, as cited in the previous action, paragraph 
The artisan would recognize that the combination of these materials listed above of Fan as further evidenced by Hsu and Datasheet PubChem meets the limitations of instant claim 1 of the device comprising combination of glass, polycarbonate, cyclic olefin polymers (and co-polymers), and other heat and chemical resistant materials.
Regarding the limitations of the utilization of the device as “a multi-well solid support vessel for the isolation of intact, fixed, paraffin or plastic embedded (IFPE) biological materials with a plurality of wells for sample processing, testing, scanning and subsequent data analysis that are of such a preferred material to meet required criteria for immobilization, processing, and assay execution during the performance of advanced tissue testing” are the intended use of the components that do not further define the device. 
The routine, conventional and well established device comprising  combination of glass, polycarbonate, cyclic olefin polymers and co-polymers and other heat and chemical resistant materials as components as applied to the rejection of claim 1 is further evidenced by Austin et al (US 2012/0244635 published Sep. 27, 2012; Austin, claim 2).
Fan also teaches the device components being utilized as a multi-well solid support vessel (paragraphs 0303, 0404 and 0407) for the isolation of biological materials (paragraphs 0305 and 0451) with a plurality of wells for sample processing (paragraphs 0303, 0404 and 0407), testing (paragraphs 0014 and 0790), scanning (paragraphs 0386 and 0390) and subsequent data analysis (paragraphs 0226 and 
Regarding claims 9 and 10, Fan teaches multi well plate (Fig. 5 and paragraphs 0139 and 0304) but does not specifically teach generating barcode with a Laboratory Information Management System (LIMS), which is taught by Hodge, who teaches multiwell container which was previously barcoded (Example 2), which allows to automatically control a workstation and to automatically rescreen samples to achieve a high level of accuracy while tracking the samples for chain of custody purposes (Abstract and Example 2), thus providing motivation to include LIMS in the flow system of Fan.
Also, the routine, conventional and well established use of the Laboratory Information Management Software (LIMS) for organizing the work list is further evidenced by Aidum et al (US 7,745,204 issued Jun. 29, 2010, Figs. 1-18 and their associated descriptions in the text). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LIMS of Hodge in the device system of Fan with a reasonable expectation of success with the expected benefit of automatically controlling the workstation and to automatically rescreen samples to achieve a high level of accuracy while tracking the samples for chain of custody purposes as taught by Hodge. An artisan having ordinary skill in the art would . 

Conclusion
13.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634